Citation Nr: 9909080	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-17 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an effective date prior to March 27, 1998, for 
compensable evaluations due to fractures of the right tibia 
and fibula.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from April 17, 1991, 
through April 19, 1995.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin. 


FINDINGS OF FACT

1. In July 1996, the RO informed the veteran that his claim 
was denied because of his failure to report for a June 
1996 VA examination and that no further action would be 
taken on his claim unless the veteran informed the RO of 
his willingness to report for a VA examination.

2. Thereafter, no communication was received from the veteran 
or his representative until March 27, 1998.


CONCLUSION OF LAW

The criteria for an effective date prior to March 27, 1998, 
for compensable evaluations for disabilities due to fractures 
of the right tibia and fibula have not been met.  38 U.S.C.A. 
§ 5110 (West 1991); 38 C.F.R. §§ 3.158, 3.655 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On April 30, 1996, the RO received the veteran's claim of 
entitlement to service connection for residuals of fractures 
of the right tibia and fibula.  On May 15, 1996, the RO 
granted entitlement to service connection for the residuals 
of a fractured right ankle and assigned a noncompensable 
evaluation, effective April 30, 1996.  The RO noted that the 
veteran had failed to report for a VA examination, scheduled 
for May 9, 1996. 

On May 21, 1996 (Report of Contact), the veteran reported 
that he had not received the notice to report for the VA 
examination.  The veteran was scheduled for another VA 
examination for June 1996; however, he also failed to report 
for this examination. 

In July 1996, the RO notified the veteran that his claim was 
denied because of his failure to report for the June 1996 
examination and also informed him that no further action 
would be taken on his claim until he informed the RO of his 
willingness to report for a VA examination.  Thereafter, no 
communication was received from the veteran or his 
representative until March 27, 1998, when the veteran and his 
representative informed the RO of the veteran's willingness 
to report for a VA examination and of his desire for a 
compensable evaluation.

Although service medical records show that the veteran 
incurred fractures of the right tibia and fibula and that 
deformity remained at the time of the veteran's separation 
examination in September 1994, any functional impairment 
associated with the fracture residuals was not assessed in 
the separation examination report.  Therefore, the RO 
properly determined that a VA examination was needed to 
assess the degree of disability present.  On two occasions, 
the veteran failed to report for scheduled VA examinations.  
When a claimant fails to report for an examination scheduled 
in connection with an original claim, the claim shall be 
rated on the evidence of record.  38 C.F.R. § 3.655.  The 
record before the RO included no medical evidence pertaining 
to evaluation or treatment of the veteran following his 
discharge from service, and his service medical records 
provided no reasonable basis for concluding that compensable 
manifestations of the disability were present following the 
veteran's discharge from service.  Therefore, the RO properly 
evaluated the fracture residuals as noncompensably disabling. 

The veteran has alleged that he did not receive timely notice 
of the VA examinations scheduled for May and June 1996.  The 
Board need not determine if the veteran was properly notified 
of these examinations.  The veteran does not dispute that he 
received the July 1996 letter informing him that his claim 
had been denied because of his failure to report for the June 
1996 examination and that no further action would be taken on 
his claim until he informed the RO of his willingness to 
report for a VA examination, nor does he dispute that he did 
not thereafter inform the RO of his willingness to report for 
a VA examination until March 27, 1998.  

Where evidence requested in connection with an original claim 
is not furnished within 1 year after the date of request, the 
claim will be considered abandoned.  After expiration of 1 
year, further action will not be taken unless a new claim is 
received.  Should the rights to benefits be finally 
established, compensation based on such evidence shall 
commence not earlier than the date of the filing of the new 
claim.  38 C.F.R. § 3.158.  

By failing to respond within one year to the RO's July 1996 
letter, the veteran abandoned his original claim.  His new 
claim was not received until March 27, 1998.  Therefore, the 
proper effective date for the compensable evaluations 
assigned for disabilities due to fractures of the right tibia 
and fibula is not earlier than March 27, 1998.  Since the 
pertinent facts are not in dispute and the law is 
dispositive, the veteran's claim must be denied based on the 
absence of legal merit.  See Sabonis v. Brown,6 Vet. App. 426 
(1994).


ORDER

An effective date prior to March 27, 1998, for compensable 
evaluations for disabilities due to fractures of the right 
tibia and fibula is denied.




		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals


 

- 4 -


- 7 -


